Duckworth, Chief Justice.
1. The lower court having expressly disapproved ground one of the amended motion for new trial, it will not be dealt with here. Grand Chapter, Eastern Star v. Wolfe, 175 Ga. 867 (166 S. E. 755); Phillips v. Smith, 175 Ga. 108 (165 S. E. 108); Andrews v. State, 196 Ga. 84 (26 S. E. 2d, 263); Singley v. State, 198 Ga. 212 (31 S. E. 2d, 349); Gunnells v. State, 199 Ga. 486 (1) (34 S. E. 2d, 654), and cit.
2. The court, in charging on acquiescence, omitted the words, “by acts or declarations.” This was error, since the jury might have thought that mere passive acquiescence would suffice rather than acquiescence by acts or declarations. Cassels v. Mays, 147 Ga. 224 (93 S. E. 199); *616O’Neal v. Ward, 148 Ga. 62 (95 S. E. 709). However, the charge was helpful rather than, harmful to the plaintiff, since the establishment of the line by acquiescence would have been a material benefit to the plaintiff, and, for this reason, the error was harmless. See Bohanan v. Bonn, 32 Ga. 390 (2); Harrison v. Hester, 160 Ga. 865 (129 S. E. 528) ; Smith v. Tindol, 179 Ga. 801 (177 S. E. 588); Williams v. State, 180 Ga. 595 (180 S. E. 101); Foremost Dairy Products v. Sawyer, 185 Ga. 702 (196 S. E. 436). Therefore the second special ground of the motion is without merit.
No. 17650.
Submitted November 13, 1951
Decided January 16, 1952.
'A. S. Dodd Jr. and Cohen Anderson, for plaintiff.
Fred'T. Lanier, Linton G. Lanier and Robert S. Lanier, for defendant.
3-. The other special grounds of the amended motion for new trial complain of a portion of the charge and the charge as a whole, neither of which is meritorious. See Pulliam v. Adams, 142 Ga. 523 (83 S. E. 121); Baker v. State, 154 Ga. 716 (3) (115 S. E. 119); Cutis v. Geiger, 176 Ga. 864 (5) (169 S. E. 127), and cit.
4. The evidence supports the verdict, and the general grounds are without merit.

Judgment affirmed.


All the Justices concur.